Title: From George Washington to Samuel Allyne Otis, 19 November 1780
From: Washington, George
To: Otis, Samuel Allyne,Henley, David


                        

                            
                            Gentlemen,
                            Head Quarters Passaic Falls 19th Novemr 1780
                        
                        I have received your favours of the 25th Ulto and 8th Instant. I am glad to hear that part of the Goods
                            mentioned in the former had been sent off, and I hope, the Teams procured by the State will proceed at least as far as
                            Springfield. I shall give particular directions to the Quarter Master General to have them brought forward from thence as
                            well as those which have been laying there sometime past— I beg you will immediately forward what Cloth remains upon hand
                            to the Army with a proper quantity of thread, Buttons, and other trimmings to make it up— It will not only be done quicker
                            by the different Regimental Taylors, but it may be made into the different Articles of Clothing just as they are wanting.
                            Shirts you will have made in Boston.
                        I most sincerely wish that the business which Colo. Wigglesworth is upon may be compleated properly, as I
                            cannot find that we can depend, with any degree of certainty, upon any Cloathing this Winter, than what is included in
                            your Contract with the Traceys. I am,  &c.
                        
                            
                        
                    